Citation Nr: 0010323	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from February 1964 to 
February 1967.

This appeal is from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for left knee disorder.  The Board of 
Veterans' Appeals (Board) remanded the case in June 1996 and 
in December 1998.  The requested development has been 
accomplished, and the case is returned for appellate review.


FINDING OF FACT

The appellant has not presented competent medical evidence of 
a current left knee disability, and his claim is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee condition is not well grounded, and VA has no duty to 
assist the appellant to develop facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records are negative for complaint, 
treatment, or diagnosis of any left knee pathology.  During 
service, the appellant was seen repeatedly for an 
ophthalmological problem.  He sought treatment for several 
medical problems including his belief that he had high blood 
pressure, for a skin condition, and for headaches.

A May 1969 medical examiner's certificate signed by J.M., 
M.D., showed negative findings for the bones and joints.

The appellant applied for VA disability compensation in 
September 1969.  He did not mention the left knee on the 
application form.

A report of June and September 1969 physical examinations by 
Dr. J.M. stated negative physical findings.  A December 1969 
statement by K. Weier, M.D. reported the appellant had no 
complaints when examined in May 1968, and that physical 
examination was normal throughout.  A July 1972 report of 
physical examination by Dr. J.M included negative history by 
the appellant regarding "trick" knee and negative findings 
on examination of the extremities.

An August 1973 examination report from Bluefield Sanitarium 
Clinic noted the appellant's complaint that "his right [sic] 
knee bothers him at times when it 'flies out of place'," 
which he reported originally happened while in the Army.  On 
examination, both knees were symmetrical and had full range 
of painless motion.  The impression was recurrent right knee 
injury.

The appellant was seen at Beckley VA Medical Center (VAMC) 
several times from February to June 1988 for left knee 
complaints.  In February 1988, he reported he twisted his 
left knee in the Army in 1966 playing football, and that it 
dislocated occasionally.  He reported soreness of his knee in 
the past three weeks, occasional tenderness and "flying 
out," interpreted by the examiner as apparent dislocation.  
Examination revealed the left knee to be without erythema, 
edema, heat, or deformity.  There was good range of motion 
without crepitus.  There was no gross lateral or medial 
movement, and drawer's sign was negative.  X-ray of the left 
knee was negative.  The diagnosis was left knee problem, 
possible patellar dislocation.  On follow-up in February 
1988, the appellant reported his knee had popped out the 
night before last, and he thought it was still out.  He was 
using a cane.  The left knee was 1/2 inch larger in 
circumference than the right.  There was no sign of 
dislocation.  X-ray of the knee was negative for dislocation.  
The x-ray report stated that there was preservation of the 
knee joint space, and intra-articular loose bodies were not 
identified.  There was no soft tissue calcification.  The 
impression was normal examination of the left knee.  Uric 
acid was elevated.  The assessment was rule out gouty 
arthritis.  In March he reported still some pain in the left 
knee.  In April, after a change in his medications for other 
problems, it was thought his medication might have been 
causing gout.  In June 1988, he reported continuing problems 
with his left knee.

A February 1993 medical affidavit noted the appellant's 
history of left knee injury while in the Army.  The appellant 
reported his knee "flies out of place," and that he had the 
same complaint in 1973 when checked at the Bluefield 
Sanitarium.  Examination noted slight swelling around the 
left knee but no effusion.  The preliminary diagnosis was 
arthritis, left knee, rule out subluxation, and the examiner 
noted that x-rays of the left knee would be ordered.  The 
report thereafter noted that x-rays showed a normal knee 
joint.  The report noted a question whether the appellant had 
been treated at a VA medical center four years previously.

In an April 1993 statement seeking service connection for a 
left knee condition,  the appellant reported that the knee 
was treated in service and had affected him since his 
discharge.  In a May 1993 statement, the appellant reported 
it started bothering him in April 1967.  He reported 
treatment in 1987 at a VA medical center for "a bad knee 
condition."  He submitted an annotated duplicate of the 
August 1973 Bluefield Sanitarium with "right" crossed out 
and "left" written in at the first reference to a knee in 
the report.

The appellant testified at a VA hearing in February 1994.  
His representative stated the appellant injured his left knee 
twice while in the service, but did not seek medical 
attention for it, treating the condition himself and taking 
great care not to reinjure it after it healed.  The 
representative further stated the knee continued to be 
painful and to swell upon normal use throughout a normal 
workday.

The appellant testified he first injured his knee in 1965 
when he slipped on cement barracks steps banging or twisting 
his knee.  The knee swelled and was very sore; he could 
hardly walk on it for two or three days.  He stated he sought 
no treatment because he was raised not to go to doctors, 
because his family did not have the money, so they just 
toughed it out, which he also did in the service.  He said 
the squad leaders helped him out by not assigning extra duty, 
but he had to pull his regular duty and do his calisthenics.  
He said he walked with a limp; he treated himself with 
rubbing alcohol, and it took a coupe of weeks to get back to 
normal.  The second injury was in the fall of 1965, while 
playing football.  He stated the knee was very sore the next 
day, but he sought no medical treatment, treating it much as 
he had the first injury.  He stated that for the remainder of 
his service he had to be very careful of his knee lest it 
"fly out," i.e., "go pop and then you're gone."  When 
asked if there was ever an occasion when that actually 
happened, he stated that a month or six weeks after 
separation, while squatting doing an automotive repair, it 
gave out on him and he hit the floor.  He was not aware of 
any peculiar or unusual stress on his knee at the time.  The 
next morning the knee was so swollen he could barely walk.  
He did not see a doctor at that time.  Since then, it had 
gotten worse, and he has had to know his limits for squatting 
or quick movement or else it would go out on him.  A recent 
day of cutting brush caused him pain that confined him to bed 
the next day.  He stated he was not currently under any 
doctor's care for his knee.

Four lay statements, one from a brother and three from 
neighbors, submitted in March 1994, were to the effect that 
each writer knew the appellant to have knee trouble after 
getting out of the army.  Three of the letters identified the 
left knee.  Each letter reported, variously, the appellant 
had pain, trouble walking, or trouble with his knee since 
separation from the service.

In a March 1994 statement, the appellant reported he injured 
his knee in service when he tripped and fell down stairs 
exiting his barracks and again injured his knee playing 
football.

On VA examination in November 1995, the appellant reported he 
sustained a twisting injury of his knee playing football, but 
sought no treatment.  He reported that he fell on steps at 
his barracks in 1966, and again sought no treatment, which he 
explained was because he learned in his family to "tough-
out" his problems.  He reported the knee giving way and his 
falling several months after service, again seeking no 
treatment.  He reported having an x-ray several years later 
at Bluefield, while a coal miner; the examiner commented he 
had no diagnosis or results.  Current complaints were of pain 
after prolonged walking and sitting, inability to kneel 
because of pain, and that the knee would "fly out," 
including in bed.  The appellant explained "fly out" meant 
some disjointment.  He had current fears of his knee giving 
way while on a ladder or while climbing stairs.  Physical 
examination showed the left knee to be unremarkable, 
circumference equal to the right knee, range of motion zero 
to 150 degrees.  There was no laxity or swelling.  There was 
crepitus with passive motion.  X-ray study of the knee was 
normal.  Under diagnoses, the examiner listed: left knee pain 
with injury while in the Army but no treatment; clinical 
finding of crepitus, no radiologic finding.  The examiner 
commented that he believed the appellant's statement that he 
was not in the habit of going to doctors, which would explain 
the small number of records in his military file.  The 
examiner commented that he found the appellant's report of 
knee injury without treatment highly credible.


II. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the second and third Caluza elements can also 
be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

The appellant has submitted medical records or statements 
reporting examinations from May 1968 to August 1973, all of 
which are negative for a diagnosis of a left knee problem.  
The February to June 1988 VA outpatient reports show no 
definite diagnosis.  Dislocation, of which he complained, was 
suspected but never found despite several examinations.  Gout 
was never definitely diagnosed, and to the extent it was 
suspected, it was related to medications for other problems, 
not to any past injury.

The February 1993 medical affidavit stated a diagnosis of 
arthritis, however, that diagnosis was not confirmed on x-
rays, which were reported to show a normal knee joint.  In 
the context of the affidavit as a whole, which showed that x-
rays were to be ordered and then reported the results of the 
x-rays, the diagnosis of arthritis can only be seen to be 
preliminary and not confirmed on diagnostic study.  The 
examiner also noted a question of subluxation, but did not 
diagnose subluxation.  No diagnosis of arthritis confirmed by 
x-ray has ever been given, and the veteran does not have such 
a diagnosis currently.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability...In 
the absence of proof of a present disability there can be no 
valid claim."  

The VA examination report of November 1995 likewise does not 
provide a diagnosis of a current disability for which service 
connection may be established.  The "diagnosis" of left 
knee pain with injury while in the Army is merely a record of 
the appellant's reported credible history.  He says that he 
injured his knee in the service and that it was painful when 
he did.  Pain is a symptom, and it may be associated with 
disability, but there is no diagnosis given with which to 
associate the pain.  A clinical finding of crepitus is given, 
but that is likewise not a diagnosis of a disability.  X-rays 
are again reported to be negative for any abnormality of the 
knee.

On that VA examination, the physician's assistant took 
considerable care to explain how very credible he found the 
appellant's account of his injury in service to be, and how 
credible he found it that the appellant might not have sought 
treatment in service for his reported injuries.  The 
appellant's testimony of injury in service is presumed 
truthful for the limited purpose of determining whether the 
claim is well grounded.  Robinette, 8 Vet. App. 69.  His 
testimony about his squad leaders helping by not assigning 
extra duty can be taken as evidence the condition was noted 
in service, and his and the additional lay statements 
constitute evidence of continuity of symptomatology.

However, without a current diagnosis (as opposed to a report 
of a history the examiner finds credible), there is no 
disability to connect to service.  Without making a 
diagnosis, there is nothing with which the examiner could 
opine there is a nexus with a disease or injury incurred in 
service or noted in service with continuity of symptomatology 
thereafter.

The appellant has not presented a well-grounded claim for 
service connection for a left knee condition.  Absent a well-
grounded claim, VA has no duty to assist the appellant to 
develop facts pertinent to a claim, Morton v. West, 12 Vet. 
App. 477 (1999), and the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).


ORDER

Whereas the appellant has not presented a well-grounded claim 
for service connection for a left knee condition, the claim 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


